DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s arguments, filed 08/20/2021, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 08/20/2021, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicant’s amendment amended claims 1, 6-7, 10-11, 13, 16-17, and 19.
Applicant’s amendment entered new claims 22-25.
Applicant’s amendment cancelled claims3-5, 8-9, and 20.
Claims 1-2, 6-7, 10-14, 16-19 and 21-25 are the current claims hereby under examination. 

Claim Objections – Withdrawn
Response to Arguments
Applicant’s arguments, see page 10, filed 08/20/2021, with respect to the claim objections of claims 5, 16, and 19 have been fully considered and are persuasive. The applicant has amended the claims. The claim objections of claims 5, 16, and 19 have been withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
In Claims 2, 18, and 23 the generic placeholder “sensors” with the transitional phrase “to” modified by the functional language “provide the image data.”

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding I, the specification filed 05/15/2020 refers to the sensors on page 15 as “one image sensor or camera or a plurality of image sensors or cameras. The sensors may be two-dimensional or more than two-dimensional and also detect signals in the invisible range, e.g., infrared signals, which also make possible a corresponding processing of image data recorded in darkness.”

Claim Rejections - 35 USC § 112(a) – New
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claim Rejections - 35 USC § 112(b) – Withdrawn
Response to Arguments
Applicant’s arguments, see page 10, filed 08/20/2021, with respect to the rejection of claims 11 and 13 under 35 USC § 112(b) have been fully considered and are persuasive. The applicant has amended the claims. The rejections of claims 11 and 13 under 35 USC § 112(b) have been withdrawn. 

Claim Rejections - 35 USC § 101 – New
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-2, 6-7, 10-14, 16-19 and 21-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception without significantly more. The Subject Matter Eligibility 
Claim 1 in itself is a process claim (Yes at Step 1) and is directed to the judicial exception regarding Abstract Ideas (Yes at Step 2A Prong One). The claim recites:
detecting an activity of the patient based on the image data 
determining a region of interest in the image data, wherein the detection of the activity is carried out in the area of interest
determining an additional region in the image data, the further area at least partially enclosing the area of interest
determining classification information for the activity from the image data
wherein the classification information comprises at least information on whether the detected activity of the patient was elicited actively by the patient or passively by an outside effect
wherein determining the classification information further comprises determining whether another activity exists in the additional region and determining another time stamp associated with the another activity if the another activity exists in the additional region
determining whether the activity in the area of interest corresponds to the another activity in the additional region based on the timestamp and the another timestamp if the another activity exists in the additional region
which are directed to a judicial exception Abstract Ideas for encompassing a Mental Process. 
Regarding I, the human mind is reasonably-abled to detect an activity of a patient through mere observation of an image.

Regarding III, the human mind is reasonably-abled to determine an area at least partially enclosing the area of interest in the image.  For example, the observer could determine that the rest of the room is the additional area.
Regarding IV, the human mind is reasonably-abled to determine generic classification information for the activity in the image through mere observation. For example, the observer could notice that the patient is seated in an image and classify the activity for the image as “sitting.”
Regarding V, the human mind is reasonably-abled through mere observation of an image to determine if a patient has elicited movement actively, for example when the room only contains the subject, or if the movement was passively by an outside source, for example when the observer sees a nurse interact with the patient to turn the patient. 
Regarding VI, the human mind is reasonably-abled to determine through mere observation if another activity exists in the additional region and to determine a timestamp for the activity. For example, the observer could notice a nurse entering the room (the additional region) in one image and then interacting with the patient on the bed (the area of interest) in a later image and deduce that the nurse approached the patient and then imitated an interaction. 
Regarding VII, the human mind is reasonably-abled to determine through mere observation if the activity in the area of interest corresponds to the activity in the additional region as is described in the example above with the nurse entering and interacting with the patient. 
Step 2A Prong Two requires the integration of the judicial exception into a practical application for the claimed subject matter to be patent eligible. The claim does recite additional elements not directed to the judicial exception:
providing a timestamp of the activity based on the image data
providing information on at least the activity and of the classification information for detecting one or more of a wake-up event, assessment of a depth of sedation and an assessment of an ability of individual body parts to move
The claimed steps of providing a timestamp of the activity and providing information on at least the activity and the classification information do not implement the judicial exception with a particular machine that is integral to the claim or any other apparatus. The timestamp can be provided by any apparatus in any manner such as spoken or through writing the time down and the information on at least the activity and the classification information can likewise be.  (No at Step 2A Prong Two). The limitation “for detecting one or more of a wake-up event, assessment of a depth of sedation and an assessment of an ability of individual body parts to move” is an intended use of the method and meant to generally link the judicial exception to a particular field, which is insufficient to recite a practical application. 
Furthermore, the claim does not recite significantly more than the judicial exception and lacks an inventive step (No at Step 2B). The claimed step of providing a timestamp of the activity based on the image date refers to insignificant extra-solution activity for data gathering. The data gathering step is recited at such a high-level of generality that is would be well-understood, routine, and conventional to one having ordinary skill in the art. The step of providing information on at least the activity and of the classification information is directed to the insignificant extra-solution step of outputting data defined at a high level of generality.
Thus, the judicial exception is not integrated into a practical application because the claims does not integrate the judicial exception with any particular machine that is integral to the claim the claim does not include additional elements that are sufficient to amount to significantly more than the judicial 
Regarding Claim 17, the process of claim 1 is recited as part of a device comprising a computer to perform the process. The claim recites the same limitations directed to the judicial expectation and those that are not.  Merely applying the judicial exception to a generic computer does not integrate the judicial exception to a particular machine and is insufficient to recite significantly more than the judicial exception. 
Regarding Claim 22, the claim recites essentially the device of claim 17 except that instead of the computer being configured to “provide information on at least the activity and of the classification information for detecting one or more of a wake-up event, assessment of a depth of sedation and an assessment of an ability of individual body parts to move,” the computer is configured to “detect one or more of a wake-up event, assessment of a depth of sedation and an assessment of an ability of individual body parts to move based on information on at least the activity and the classification information.” The human mind is reasonably-abled to perform the function of detecting one or more of a wake-up event, assessment of a depth of sedation and an assessment of an ability of individual body parts to move based on information on at least the activity and the classification information through mere observation. As such, this limitation is a mental process being merely executed on a generic computer device. Merely applying the judicial exception to a generic computer does not integrate the judicial exception to a particular machine and is insufficient to recite significantly more than the judicial exception. 

Regarding Claims 2, 18, and 23, the process is further defined by a data gathering step described at a high level of generality that fails to integrate the judicial exception with a particular machine and is well-understood, routine, and conventional to one having ordinary skill in the art. The claim recites the 

Regarding Claims 6-7, 19, and 24, the process is further defined by mental process which are used to determine if the activity is active or passive. The claims define a very generic correspondence between the activity in the area of the interest and the activity in the area enclosing the area of interest. The human mind would be reasonably-abled to perform such a generic determination of the actions through mere observation and as such, the limitations are further directed the judicial exception. These functions are described as being performed by a general computer in claims 19 and 24. Merely applying the judicial exception to a generic computer is insufficient to amount to significantly more than the judicial exception.

Regarding Claim 10, the process is further defined by a limitation directed to the judicial exception. The claim recites “a tracking of the region of interest based on the image data” which could reasonably be done in the human mind through mere observation. These functions are described as being performed by a general computer in claim 21. Merely applying the judicial exception to a generic computer is insufficient to amount to significantly more than the judicial exception.



Regarding Claim 14, the process of claim 1 is further defined by a limitation not directed to a judicial exception. The claim recites “providing an activity profile, which comprises information on the course over time of actively or passively elicited activities of the patient.” The step of providing such a history does not implement the judicial into a practical application. The high-level description of this step fails to define when or why the step is occurring. Is the step providing this data as a historical average to compare current activities against with some sort of machine learning program or is the step merely outputting the data to a user? Taking the second interpretation, the step of a high-level description of data outputting is an insignificant extra-solution activity step for mere data-outputting that does not recite significantly more than the judicial exception and lacks an inventive step.

Regarding Claim 16, the process of claim 1 is defined by limitations directed towards applying the judicial exception to a generic computer device. The claim recites “wherein a computer program is provided with a program code for executing the processes when the program code is run on a computer, on a processor or on a programmable hardware component.” Merely applying the judicial exception to a generic computer is insufficient to recite significantly more than the judicial exception. 

Response to Arguments
Applicant's arguments filed 08/20/2021 have been fully considered but they are not persuasive. The applicant argues on pages 10-11 that:
image data is not a mental process and detecting an activity of a patent based on an image is not done in the human mind
Image data is created based on output from a sensor, which is processed by a sensor
A human mind does not provide image data as output as featured in the present invention
Regarding I, the examiner has not argued that image data is mental process, but that the human mind can determine activity from image data.
Regarding II, the image data being created based on output from a sensor, which is processed by a sensor is not commensurate with the current scope of claim 1 as claim 1 recite neither a sensor nor a computer. Also, these structures have been addressed as insignificant in the rejections above for at least claims 2, 17, and 23. 
Regarding III, the examiner has not argued that the human mind provides image data as an output but that the human mind can analyze image data and output a determination.  

Claim Rejections - 35 USC § 102 – Withdrawn
Response to Arguments
Applicant’s arguments, see pages 11-13, filed 08/20/2021, with respect to the rejections of claims 1, 3-8, 12, and 16-17 under 35 USC § 102 have been fully considered and are persuasive. The applicant has amended the independent claims to include limitations not taught or suggested in the prior art previously relied upon. The applicant has further cancelled claims 3-5 and 8. Thus, the rejections of 1, 3-8, 12, and 16-17 under 35 USC § 102 have been withdrawn. 

Claim Rejections - 35 USC § 103 - Withdrawn
Response to Arguments
Applicant’s arguments, see pages 13-16, filed 08/20/2021, with respect to the rejections of the claims 2, 9-10, 13-14, and 18-21 under 35 USC § 103 have been fully considered and are persuasive. The applicant has amended the independent claims to include limitations not taught or suggested in the prior art previously relied upon. The applicant has further cancelled claims 9 and 20. Thus, the rejections of claims 2, 9-10, 13-14, and 18-21 under 35 USC § 103 have been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER H CONNOR/Examiner, Art Unit 3791  

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791